Grice, Justice.
Where the sole assignment of error relates to the refusal to grant a new trial in a case wherein the petition of the plaintiff sought only to enjoin a sale, and when on the call of the ease for argument in this court it is made to appear, without contradiction, *823that the sale has taken place, the restraining order theretofore passed having been revoked before the sale, and no supersedeas granted, the only question involved has become moot. Samuels v. Lanford, 149 Ga. 167 (99 S. E. 532).
No. 12996.
September 13, 1939.
Rehearing denied October 13, 1939.
J. B. Terrell and B. H. Manry, for plaintiff.
Willingham & Willingham, for defendant.

Writ of error dismissed.


All the Justices concur.